Exhibit 10.18

 

  DIRECTORS’ COMPENSATION  

 

Compensation of directors is annually reviewed by the Corporate Governance
Committee and approved by the Board.  No compensation is paid to employee
directors for their service as directors.

 

In 2009, the Corporate Governance Committee had engaged Towers Watson, the same
compensation consultant used by the Compensation Committee, to conduct an annual
review of the total compensation for outside directors.  Specifically, retainer
fees, meeting fees, stock-based long-term incentives and insurance were
evaluated using, as the competitive benchmark, levels of total compensation paid
to directors of:

 

·                  the 120 general industry companies that form the Towers
Watson US CDB General Industry Database with Global Corporate Revenue between $1
billion and $3 billion and are identified in Appendix A; and

·                  the following 24 energy companies which comprise the
company’s peer group for the 2010 Executive Performance Incentive Program:

 

Cabot Oil & Gas Corporation

 

Penn Virginia Corporation

Chesapeake Energy Corporation

 

Petroleum Development Corporation

CNX Gas Corporation

 

Questar Corporation

El Paso Corporation

 

Range Resources Corporation

Enbridge Inc.

 

REX Energy Corporation

Energen Corporation

 

Sempra Energy

EOG Resources, Inc.

 

Southern Union Company

EXCO Resources, Inc.

 

Southwestern Energy Company

Markwest Energy Partners, L.P.

 

Spectra Energy Corporation

MDU Resources Group, Inc.

 

TransCanada Corporation

National Fuel Gas Company

 

The Williams Companies, Inc.

ONEOK, Inc.

 

XTO Energy, Inc.

 

Set forth below is a description of the compensation of the company’s
non-employee directors.

 


CASH COMPENSATION

 

·                                          An annual cash retainer of $50,500 is
paid on a quarterly basis.  The annual cash retainer was increased in October
2009 from $40,000.

·                                          The cash meeting fee is $1,500 for
each Board and committee meeting attended in person.  If a director participates
in a meeting by telephone, the meeting fee is $750.  These fees are paid on a
quarterly basis.  Prior to October 2009, Committee Chairs were not entitled to
Committee meeting fees.

·                                          For the Audit Committee Chair, an
annual committee chair retainer of $15,000.  For Compensation and Corporate
Governance Committee Chairs, an annual committee chair retainer of $7,500. 
These chair retainer fees were increased in October 2009 from $6,000.  For the
Executive Committee Chair, an annual committee chair retainer of $6,000.  These
fees are paid on a quarterly basis.

 


EQUITY-BASED COMPENSATION

 

·                                          In 2003, the company began granting
to each director stock units that vested upon award and that are payable on a
deferred basis under the directors’ deferred

 

--------------------------------------------------------------------------------


 

compensation plans.  Historically, these awards were granted in April of each
year.  In 2009, the awards were not granted until November, when 2,640 deferred
stock units were awarded to each non-employee director who was a member of the
board at that time.  The deferred stock units were historically awarded by the
Board annually upon the recommendation of the Corporate Governance Committee. 
In the future, such awards are expected to be made on a quarterly basis.  Each
deferred stock unit is equal in value to one share of company common stock but
does not have voting rights.  Dividends are credited quarterly in the form of
additional stock units.  The value of the stock units will be paid in cash on
the earlier of the director’s death or termination of service as a director. 

·                                          The non-employee directors are
subject to stock ownership guidelines which require them to hold shares (or
share equivalents, including deferred stock units) with a value equal to at
least three times the annual cash retainer.  Under the guidelines, directors
have up to two years to acquire a sufficient number of shares (or share
equivalents, including deferred stock units) to meet this requirement.  Each of
the company’s non-employee directors satisfies the stock ownership guidelines.

 


DEFERRED COMPENSATION

 

·                                          The company has a deferred
compensation plan for non-employee directors.  In addition to the automatic
deferral of stock units awarded, non-employee directors may elect to defer up to
100% of their annual retainer and fees into the 2005 Directors’ Deferred
Compensation Plan and receive an investment return on the deferred funds as if
the funds were invested in company stock or permitted mutual funds.  Prior to
the deferral, plan participants must irrevocably elect to receive the deferred
funds either in a lump sum or in equal installments.  Distributions commence
following termination of service as a director.  The directors’ deferred
compensation accounts are unsecured obligations of the company.  Dr. Behrman,
Mr. Cary, Mr. Miles and Mr. Whalen deferred fees under the plan in 2009.  The
pre-existing Directors’ Deferred Compensation Plan continues to operate for the
sole purpose of administering amounts vested under the plan on or prior to
December 31, 2004.

 

Other

 

·                                          To further the company’s support for
charitable giving, all directors are eligible to participate in the Matching
Gifts Program of the EQT Foundation on the same terms as company employees. 
Under this program, the EQT Foundation will match gifts of at least $100 made by
the director to eligible charities, up to an aggregate total of $15,000 in any
calendar year.

·                                          Non-employee directors who joined the
Board prior to May 25, 1999 may designate a civic, charitable or educational
organization as beneficiary of a $500,000 gift funded by a life insurance policy
purchased by EQT Corporation.  The directors do not receive any financial
benefit from this program because the charitable deductions accrue solely to the
company.

·                                          The company reimburses directors for
their travel and related expenses in connection with attending Board meetings
and Board-related activities.  The company also provides non-employee directors
with $20,000 of life insurance

 

--------------------------------------------------------------------------------


 

and $250,000 of travel accident insurance while traveling on business for the
company.

 

--------------------------------------------------------------------------------